Citation Nr: 1427239	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-09 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis.

2.  Entitlement to a rating in excess of 50 percent for sinusitis with headaches on an extraschedular basis.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to August 18, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2002 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The September 2002 rating decision denied a rating in excess of 10 percent for sinusitis.  In August 2005, the Board also denied a rating in excess of 10 percent for sinusitis.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Court granted a Joint Motion to remand the case for readjudication due to evidentiary deficiencies.  In October 2006, the Board again remanded the issue. 

Thereafter, in a June 2007 rating decision, the RO granted a 30 percent rating for sinusitis with headaches, effective back to the June 2002 date of claim.  As this was not the highest rating available for this disability, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  In February 2009 and March 2011, the Board again remanded this claim.

With respect to the claim for an increased rating for residuals of injury to the trigeminal nerve, the Veteran appealed a December 2007 RO rating decision which denied a rating in excess of 30 percent.  The Board remanded this issue in February 2009 and July 2010 for additional development. 

A March 2011 Board decision denied a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on a schedular basis.  In that decision, the Board assumed jurisdiction of a claim of entitlement to TDIU pursuant to the decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded claims of entitlement to a rating greater than 30 percent for sinusitis with headaches, entitlement to a rating in excess of 30 percent for residuals of injury to the trigeminal nerve on an extraschedular basis, and entitlement to TDIU.

In a June 2012 rating decision, the RO awarded a 50 percent rating for sinusitis with headaches, effective back to the June 2002 date of claim.  The RO asserted that their decision constituted "the full benefits sought on appeal for this issue."  However, absent a clear intent to withdraw his claim from appeal, VA must consider whether the Veteran meets the criteria for referral of the claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b).  Therefore, the claim for a rating in excess of 50 percent for sinusitis remains on appeal.  The RO also awarded entitlement to TDIU effective August 18, 2010.  In September 2013, the Board remanded this matter to clarify the Veteran's representative. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Pursuant to a March 2011 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), in April 2013, the VA Director for Compensation and Pension Service denied an extraschedular evaluation for the service-connected residuals of injury to the trigeminal nerve.

2.  The Veteran's residuals of injury to the trigeminal nerve do not present such an exceptional or unusual disability picture that the available schedular evaluations are considered to be inadequate.

3.  The Veteran's sinusitis does not present such an exceptional or unusual disability picture that the available schedular evaluations are considered to be inadequate.

4.  Prior to August 18, 2010, the Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent, on an extraschedular basis, for residuals of injury to the trigeminal nerve are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8405 (2013).

2.  The criteria for a disability rating in excess of 50 percent, on an extraschedular basis, for sinusitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 4.21, 4.97, Diagnostic Code 6513 (2013).

3.  The criteria for a TDIU are not met prior to August 18, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that in letters dated in October 2007, March 2008, June 2008, August 2009, July 2010, and July 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the October 2007 notice letter informed the Veteran as to disability ratings and effective dates.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran was also afforded VA examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  No further assistance to the Veteran with the development of evidence is required.

Finally, the Board finds that there was substantial compliance with the March 2011 and September 2013 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In the March 2011 remand, the Board directed the AOJ to submit the claims for a higher rating for residuals of injury to the trigeminal nerve and TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular evaluation.  In April 2013, the Director of Compensation and Pension (C&P) Service evaluated these claims on an extraschedular basis.  In the September 2013 remand, the Board directed the AOJ to clarify the Veteran's wishes as to his representation and to associate additional treatment records with the claims file.  These tasks were subsequently completed.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

II.  Analysis

A.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun, supra; see also Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of Compensation and Pension Service determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director of Compensation and Pension for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

i.  Residuals of injury to the trigeminal nerve

The Veteran claims that his residuals of injury to the trigeminal nerve are worse than what is reflected in a 30 percent rating and that he is entitled to a higher rating on an extraschedular basis.  His residuals of injury to the trigeminal nerve are currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnosis Code 8205, paralysis of the fifth (trigeminal) cranial nerve.  Under that code, a 30 percent rating is warranted for severe incomplete paralysis of the trigeminal nerve.  The highest rating of 50 percent is warranted only for complete paralysis of the trigeminal nerve.  A note following the diagnostic code states that the rating is dependent upon the relative degree of sensory manifestation or motor loss.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Cranial neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be accomplished in proportion to the impairment of motor, sensory or mental function.  In the rating of peripheral nerve injuries and their residuals, attention is accorded to the site and character of the injury, the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

November 2005 VA treatment records indicate that the Veteran was in continuous pain.  His face had mild asymmetry. The left maxillary area was very tender to touch.  The left orbicular was weak; therefore, the Veteran could not pucker his lips or whistle.  The assessment was status post injury to left face with reconstruction surgery and neuropathic pain due to injury to branches of facial, trigeminal, and ocular nerves. 

A December 2005 VA examination report notes that the Veteran described pain to the left side of his face, which is associated with left sinus draining.  The pain was described as hyperpathia or sharp, stinging pain involving the left check and lower jaw.  The pain was there continuously.  He denied any weakness or loss of taste.  Neurological examination noted that there was no evidence of expressive or receptive aphasia.  On striking the tuning fork, the Veteran felt it on the left frontalis, but not on the right.  Visual fields were full on confrontation.  Fundoscopic examination was benign, with no evidence of exudates or hemorrhage. Extraocular movements were full.  The face moved symmetrically.  Touch to face showed hyperpathia on the left V1, V2, and V3 dermatomes.  Cranial nerve VIII testing was normal.  Uvula and palatal motions were normal on phonation, and the tongue was in midline without fasciculations.  Motor examination showed normal tone and bulk.  Manual muscle testing showed 5/5 in all muscle groups without evidence of long track weakness.  Sensory was intact to touch and pinprick.  Position sense was normal.  Gait and station were normal.  Cerebellar examination showed normal finger-nose-finger and rapid alternating movement.  Deep tendon reflexes were 2 in the biceps, triceps, and brachial radialis patella.  The diagnosis was trigeminal neuralgia.  There was also a note that there was malingering based on the fact that the Veteran felt the tuning fork on the left and not on the right. 

A January 2006 VA examination report notes that the Veteran had numbness and paresthesia in the V2 distribution.  There was no evidence of any paralysis of motor V.  

A March 2007 VA examination report notes that the Veteran was extremely sensitive to even light touch on the left side of his face.  The examiner noted that the paralysis of the fifth cranial nerve is more of an altered sensation, or dysesthesia.  The examiner noted that the Veteran suffers from near-constant pain from posttraumatic neuralgia.  However there was no motor weakness of the third division of the fifth cranial nerve.  There was no facial weakness.

A June 2007 VA treatment record notes that the Veteran had no facial weakness, but he was tender to palpation over much of the left side of the face. 

A September 2009 VA examination report notes that sensory examination to the left side of the face was abnormal in terms of light touch and pin prick.  Vibratory and position sense were normal.  There was a normal fundoscopic examination.  The examiner noted that the left side of the Veteran's face cannot be touched without triggering severe pain.  Reflexes and cerebellar examinations were normal.  There was no evidence of chorea or a carotid bruit.  The diagnosis was trigeminal neuralgia.  The examiner opined that the diagnosis has significant effects on the Veteran's occupation due to increased absenteeism.  The Veteran has to take off from work, especially because as a manager of a grocery store, he must enter a cold meat locker.  Cold seriously affects the pain in his face.  There are also effects on usual daily activities.  There is a moderate effect on exercise, recreation, bathing, and grooming.  There is a mild effect on feeding, and there is no effect on dressing, toileting, shopping, and traveling.  The pain prevents his ability to engage in sporting activities.  He cannot risk getting hit in his face.  The examiner opined that the Veteran suffers from trigeminal neuralgia due to a severing of the trigeminal nerve.  This is not a typical history of trigeminal neuralgia because this is a severing of the nerve.  So, it is a crossover diagnosis of reflex sympathetic dystrophy of the trigeminal nerve.  There is no paralysis; but, the entity of trigeminal neuralgia and the extreme debilitating pain this causes, as well as the reflex sympathetic dystrophy and the pain this causes, are well-documented in medical textbooks and journals.  The examiner stated that this type of pain syndrome can be completely debilitating.  An October 2009 addendum indicates that the claims file was reviewed by the September 2009 VA examiner. 

An April 2010 VA examination report notes that the Veteran has left V2 branch trigeminal deficiency.  V1 and V3 appeared intact.  The April 2010 VA examination also notes that the Veteran's chronic headaches and pain are most likely due to multiple reasons, to include left trigeminal V2 branch neropathy and the development of left silent sinus syndrome.  The examiner reported that there was no history of incapacitating episodes but there was a history of non-incapacitating episodes during which the Veteran experienced headaches, purulent drainage, and sinus pain.  However, these symptoms are associated with the Veteran's service-connected sinusitis.

A November 2010 Social Security Administration (SSA) medical examination report indicates that the Veteran experienced numbness and tingling on the left side of his face due to his damaged trigeminal nerve.  He had tenderness to palpation of left trigeminal trigger points and the left side of the face was sensitive to the touch.

Previously, in a March 2011 remand, the Board remanded the issue on appeal to the AOJ for referral to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular evaluation under the applicable principles of 38 C.F.R. § 3.321(b)(1).  In an April 2013 opinion, after review of the claims file, the Director denied an extraschedular evaluation.  The Director found that the Veteran has been evaluated at a level commensurate with the rating schedule criteria for his trigeminal nerve condition and that the totality of the evidence does not support the contention that the Veteran's service-connected trigeminal nerve condition is so exceptional or unusual as to render the use of the regular rating schedule standards impractical.

On review of the claims file, the Board must agree with the Director that the Veteran's trigeminal nerve condition does not present such an exceptional or unusual disability picture so as to render impractical the schedular rating criteria.  

In this case, the Veteran's symptoms primarily include pain and sensitivity to cold.  This disability picture is neither exceptional nor unusual in the context of 38 C.F.R. § 3.321(b)(1) consideration.  Rather, these symptoms appear to fit squarely within the criteria for a 30 percent evaluation under Diagnostic Code 8405.  The record does not thus establish that the rating criteria are inadequate for rating any of his trigeminal nerve disability.  As the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, an extraschedular rating is not warranted.  

In so finding, the Board notes that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to determine whether an extraschedular evaluation is warranted.  Further, as noted above, the clinical evidence of record does not indicate that the assignment of any extraschedular evaluation is warranted.  Thus, there is no evidence, either lay or medical, establishing that an extraschedular rating is warranted.

The Board also recognizes that its March 2011 remand inherently, if not explicitly, included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was evidence of interference with employment, as such was the basis for referring the matter to the Director of Compensation and Pension Service for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by any finding made in the March 2011 remand.  To the contrary, the Court explicitly held in Anderson, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson, 22 Vet. App. at 427.

For all the foregoing reasons, the Board finds that the criteria for assignment of an extraschedular evaluation for a trigeminal nerve disability, pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ii.  Sinusitis

The Veteran claims that his sinusitis is worse than what is reflected in a 50 percent rating.  A 50 percent rating is the highest rating under Diagnostic Code 6513.  Therefore, the question is whether the Veteran is entitled to a higher evaluation on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

As noted above, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration is required.  Thun, 22 Vet. App. at 115.

Under the rating schedule, a 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

A note accompanying Diagnostic Code 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

January 2003 VA treatment notes show that the Veteran complained of headaches in the frontal sinus.

A November 2003 radiology report reflects that there was interval worsening with near complete opacification of the left maxillary sinus.

On VA examination in December 2003, the examiner noted that the Veteran complained of coughing, constant draining in the left eye, and headaches at all time.  He had numbness over the left side of his face along with pain.  There was no nasal obstruction.  There was marked tenderness over the left entire orbital maxillary area.  There was no discharge or crusting.  There was numbness over the left maxillary area and marked pain and limited eye function on the left side.  The examiner noted that there was "not much pus as for his purulent discharge."

A December 2005 VA examination report notes that the Veteran described pain to the left side of his face, which is associated with left sinus draining.  The pain was described as hyperpathia or sharp, stinging pain involving the left check and lower jaw.  

January 2006 VA treatment notes show that the Veteran complained of chronic sinus congestion and drainage.

The Veteran was afforded a VA examination in March 2007.  Drainage was described as "phlegm, and blood is in it too."  He complained of constant headaches and mentioned that he is a meat cutter and has to go in and out of freezers, which seems to aggravate his symptoms.  The examiner noted that the Veteran experienced self-imposed brief incapacitation.  There was no obstruction of either nasal passageway and the septum was fairly straight.  There was no tenderness over the right maxillary sinus and under the frontal sinuses.  He was tender on the left side of his face, including the forehead well above the frontal sinus and the lower left side of the face.  The examiner stated, "I cannot say that there seems to be any underlying tenderness from sinusitis because it is impossible to palpate firmly enough to elicit a response."  The examiner found that there was no purulent discharge or crusting on either side.  Sinusitis did not result in three or more incapacitating episodes per year, with require prolonged antibiotic treatment.  However, his sinusitis resulted in more than six non-incapacitating episodes per year, characterized by headaches and pain.  The examiner also noted that the Veteran has not undergone any radical surgery for his sinusitis and there is no issue of chronic osteomyelitis.  The Veteran had persistent radiographic opacification, briefly reversible to mucous membrane thickening in 2003.  He suffered from near-constant pain and headaches.  The examiner opined that this was not due to sinusitis and his pain would better be classified as posttraumatic neuralgia.

April 2007 VA treatment notes show that the Veteran complained of chronic sinus congestion with pain worse over the left side of his face, post-nasal drainage, and blood from the left nostril.

At a June 2006 otolaryngology consultation, the Veteran complained that he had been experiencing blood-tinged rhinorrhea over the past few months.  There was no obstruction or purulence anteriorly, large turbs, and no polyps.  The physician noted that the Veteran had mild sinus disease and chronic neuropathic pain.  

March 2009 VA treatment notes indicate that the veteran required periodic antibiotic treatment. 

An April 2010 VA examination report shows that the Veteran had multiple episodes of recurrent sinusitis which required antibiotics.  The examiner stated that the Veteran probably has silent sinus syndrome which is developing from continued negative pressure in the left maxillary sinus from the left osteo-meatal obstruction.  He had recurrent sinus pressure and pain and difficulty with nasal obstruction on the left side.  There was no history of incapacitating episodes.  There was a history of non-incapacitating episodes during which the Veteran experienced headaches, purulent drainage, and sinus pain.  He experienced 5 episodes a year of a duration of 7 to 14 days.  His current sinus symptoms were purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  There was constant breathing difficulty.  Nasal obstruction was 90 percent in the left side and 70 percent in the right side.  There was septal deviation due to trauma.  The Veteran was currently employed and lost 5 weeks from work during the last 12-month period because his chronic sinus pain required the use of narcotics and he was unable to perform his job as a meat cutter due to safety reasons.  The examiner noted that the Veteran's problems with his sinusitis had significant effects on his occupational activities due to decreased concentration, lack of stamina, weakness or fatigue, and pain.  Resulting work problems included being assigned different duties, increased tardiness, and increased absenteeism.

In August 2010, the Veteran reported that his sinuses had been draining blood on his pillow.  

In January 2011, the Veteran reported nasal bleeding for the last three weeks and chronic left facial pain with frequent sinus infections.  

In March 2011, the Veteran was afforded a VA examination.  He reported that he experienced sinus headaches and left orbital pain.  There was no history of incapacitating episodes.  There was a history of non-incapacitating episodes.  Symptoms during such episodes included headaches, purulent drainage, and sinus pain.  He experienced four episodes per year with a duration of 7 to 14 days per episode.  The Veteran complained of constant headaches, sinus pain, and sinus tenderness.  The Veteran's nasal obstruction was 60 percent bilaterally.  The examiner reported that the Veteran was unemployed due to sinus and nerve damage.

The March 2011 examiner provided an addendum opinion in May 2011.  The examiner noted that there was no improvement in the disease process when comparing his previous CT scans.  The examiner noted that the Veteran had chronic left maxillary sinus disease as well as evidence of worsening left maxillary silent sinus syndrome which is an imploding of the maxillary sinus walls from improper ventilation of the sinus most likely from the previous fracture and improper fracture repair.  The examiner stated that the condition "will not improve and continue to worsen unless he undergoes extensive left maxillary sinus surgery to halt the [silent] sinus syndrome from progressing."

January 2013 treatment notes show that the Veteran complained of chronic sinus pain which was relieved with Lortab.

October 2013 treatment notes indicate that the Veteran complained of blood on his pillowcases daily.  He complained of blood-tinged yellow nasal discharge, headaches daily with sneezing and coughing, and a non-productive cough.  The treating RN reported that the Veteran's blood discharge could be due to the change in weather and the colder air.

In March 2014, the Veteran was afforded a VA examination in connection with his claim for rhinitis.  The examiner noted that the Veteran's sinus, nose, throat, larynx or pharynx condition does not impact his ability to work.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sinusitis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's sinusitis is primarily manifested by headaches and nasal discharge.  His assigned 50 percent rating for the appeal period fully contemplates all of the residuals associated with his sinusitis, as addressed under Diagnostic Code 6513.  There are no additional symptoms of his sinusitis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected sinusitis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

B.  TDIU

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, prior to August 18, 2010, the Veteran was service-connected for sinusitis (50 percent disabling), trigeminal nerve damage (30 percent disabling), diplopia (10 percent disabling), fracture of the left orbital floor (10 percent disabling), and laceration left upper lid (10 percent disabling).  His total disability evaluation was 80 percent and at least one disability was rated at 40 percent or more.  Therefore, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) were met prior to August 18, 2010.  The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The March 2007 VA examiner stated that the Veteran experienced self-imposed brief incapacitation.  He further stated that the Veteran's symptoms were aggravated by entering freezers at work.  Sinusitis did not result in three or more incapacitating episodes per year, but it did result in more than six non-incapacitating episodes per year.

The September 2009 VA examiner stated that the Veteran's trigeminal neuralgia had significant effects due to increased absenteeism.  The Veteran had to take off from work because as a manager of a grocery store, he was required to enter a cold meat locker.  Cold seriously affected the pain in his face.  

September 2009 VA treatment notes show that the Veteran had chronic generalized joint pain in the hands and knees which worsened when he worked in the cooler and handled cold meat as a meat cutter.

The April 2010 VA examiner stated that there was no history of incapacitating episodes but the Veteran did experience five non-incapacitating episodes a year.  The examiner noted that the Veteran's problems with his sinusitis had significant effects on his occupational activities due to decreased concentration, lack of stamina, weakness or fatigue, and pain.  Resulting work problems included being assigned different duties, increased tardiness, and increased absenteeism.

September 2010 treatment notes show that the Veteran reported he was unable to work as of August 17, 2010, because of "generalized pain involving the low back, bilateral knee and hand pain and chronic sinusitis [with] sinus pain."

The record also includes two requests for leave from work due to medical reasons.  In October 2007 and February 2008, the Veteran requested a week of personal leave time due to sinusitis and arthritis in his hands and knees.  

The Veteran has also provided statements regarding his employability.  He has stated that his disabilities affected his full-time employment as of August 2010.  For instance, in his TDIU application signed in March 2011, the Veteran reported that he became too disabled to work on August 17, 2010-the date he last worked full-time.

In a March 2011 statement, the Veteran's prior employer stated that the Veteran often had to take time off because of "his condition" and that the cold conditions in the market had an effect on his sinuses and vision, making it hard to perform his duties.

The Board notes that the Veteran has been granted SSA disability since November 2010 due to osteoarthritis and essential hypertension.  In his SSA application, the Veteran reported that he became disabled on August 17, 2010, because of chronic sinusitis, chronic arthritis, high blood pressure, double vision, and nerve damage.

Prior to August 18, 2010, the Veteran experienced some symptoms that resulted in absenteeism and difficulties at work.  However, the Veteran remained employed full-time until August 17, 2010, when he stopped working due to his disabilities.  The record does not indicate, and the Veteran has not claimed, that employment during this period was marginal.  Therefore, a TDIU is not warranted for the period prior to August 18, 2010.

In summary, the Veteran is not entitled to TDIU prior to August 18, 2010, because the evidence does not show that he was unable to secure or follow a substantially gainful occupation during that time.  Rather, the evidence demonstrates that he remained employed full-time during this period.  Therefore, as a preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU for the period prior to August 18, 2010, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent on an extraschedular basis for residuals of injury to the trigeminal nerve is denied.

A rating in excess of 50 percent on an extraschedular basis for sinusitis is denied.







A TDIU, prior to August 18, 2010, is denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


